                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-185-RJC-DCK

 WILBERT G. TAYLOR,                               )
                                                  )
                Plaintiff,                        )
                                                  )
    v.                                            )       ORDER
                                                  )
 USABLE LIFE, DISABILITY                          )
 REINSURANCE MANAGEMENT                           )
 SERVICES, INC. a/k/a DISABILITY                  )
 RMS,                                             )
                                                  )
                Defendant.                        )
                                                  )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Calvin B. Bennett III, filed a “Certification Of Mediation Session” (Document No.

15) notifying the Court that the parties reached a settlement on November 15, 2018. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before December 17, 2018.

         SO ORDERED.

                                            Signed: November 28, 2018
